Citation Nr: 0605907	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision.  Per the veteran's 
request, a travel hearing was scheduled in September 2005.  
However, the veteran failed to appear for the hearing.  


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current back disability is related to service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002) 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; VA records for outpatient 
treatment on various dates between March 2000 and April 2004; 
and private treatment records dated from January 1999 to 
February 2000.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires a finding of the existence 
of a current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To establish 
service connection, there must be: (1) A medical diagnosis of 
a current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Id. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination, the benefit of the doubt is 
afforded the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Service medical records for the veteran's short period of 
service reflect that in July 1967, the veteran complained of 
back pain for three days with no history of injury.  He had 
full range of motion and minimal muscle spasm was noted.  A 
month later in August 1967, the veteran was discharged from 
service as a result of a pre-existing heart disability; he 
was found to be unfit for retention.  The report of a 
physical examination conducted at that time was silent for 
any complaints or findings regarding the back.  Post-service 
records include medical records from Neurologic Consultants 
dated from January 1999 to February 2000, which showed 
treatment for thoracic disc disease with thoracic myelopathy 
and chronic pain syndrome.  A record dated in January 1999 
noted that the veteran had complained of thoracic back pain 
for two months.  Additionally, VA medical records dated from 
March 2000 to April 2004 noted chronic pain in mid and low 
back, radiating to both lower extremities.  The records also 
noted the veteran's history of injury in service.  

While the veteran complained of back pain in service, that 
condition appeared to have resolved itself.  The post-service 
medical evidence does not include any back complaints until 
January 1999, or if giving the earliest possible onset, until 
November 1998.  The weight of the medical evidence 
demonstrates that any back disability in service was acute 
and transitory, and resolved without residual disability as 
there were no further complaints for over three decades post-
service.  Continuity of symptomatology has not been 
demonstrated.  As the veteran did not serve 90 days or more 
during a period of war, regulations pertaining to presumptive 
service connection are not applicable.  There is also no 
opinion which provides a nexus between the veteran's current 
disability and the in-service complaints.  Although VA 
treatment records note the veteran's history of back 
complaints in service, there is no specific opinion linking 
current disability to service.  In any case, the Board finds 
the veteran's back disability is not related to service.

While the veteran has suggested that his current back 
disability is related to service, as a lay person, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that the veteran, through his representative, 
has asserted that he should be afforded the benefit of the 
doubt as he was discharged from service before he was given a 
proper medical evaluation for his back.  However, due to a 
three decade gap between his service complaint and records 
pertaining to the current disability, the Board finds that 
there is not an approximate balance of evidence regarding the 
merits material to the determination of the matter.  
Therefore, the veteran cannot be afforded the benefit of the 
doubt in this case.  See 38 U.S.C.A. § 5107;  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  The claim is denied.

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
May 2002, October 2004 and March 2005; a statement of the 
case in January 2003; and a supplemental statement of the 
case in March 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, and the pertinent laws and 
regulations, and the reasons for the RO's decisions.  It is 
unclear from the record whether the veteran was explicitly 
asked to proved "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
However, the Board finds that the veteran has been notified 
of the need to provide such evidence.  The March 2005 
supplemental statement of the case included the complete text 
of 38 C.F.R. § 3.159 b)(1), which includes such notice.  
There was no harm to the appellant; VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing of the 
notice to the appellant was harmless because of the thorough 
and informative notices provided throughout the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Thus, VA has satisfied its 
"duty to notify" the appellant.

The RO obtained service medical records, VA and private 
treatment records in connection with his claim.  In the March 
2005 letter, the RO specifically noted that the veteran had 
not responded to an October 2004 request for additional 
information which would have enabled VA to attempt to obtain 
additional evidence.  VA has not had any failure to obtain 
evidence of which VA must notify the veteran.  38 C.F.R. 
§ 3.159(e).  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a back disability is 
denied. 



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


